If, in a feigned issue from the court of chancery, an inquest be improperly taken, relief must be sought in this *608court.(a) ■ And if notice of trial has not beefi given, it will be set aside, with costs, to be paid by the plaintiff’s attorney. [1]

а) Doe v. Roe, 1 Johns. Cas. 402. If it be ordered by this court, and any difficulty arise in making it up, it must be settled,by a judge or commissioner at chambers. Richards v. Brown, 7 Johns. Rep. 320.


 As to feigned issues, see Code of Procedure, sec. 72.